Order entered November 7, 2018




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00987-CV

                          THE CITY OF GARLAND, TEXAS, Appellant

                                                 V.

                                   JERRY KILLIAN, Appellee

                         On Appeal from the 160th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-16-00723

                                             ORDER
           The reporter’s record in this appeal has not been filed despite our September 27, 2018

directive to Sharron Rankin to file it within ten days or verify in writing no hearings were

recorded or appellant had not requested the record. Accordingly, we ORDER Ms. Rankin to file,

no later than November 26, 2018, either the record or the requested verification. We caution

appellant that the appeal may be submitted without the reporter’s record if we receive

verification the record has not been requested. See TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Rankin and the

parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE